                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

                           Civil Action No. 5:18-CV-123-KDB-DCK


JULIE WAGNER,

                                  Plaintiff,
                                                       SIMPSON’S MEMORANDUM IN
                v.                                   SUPPORT OF ITS REFILED MOTION
                                                          FOR ATTORNEYS’ FEES
TREVOR ASHLINE and
SIMPSON PERFORMANCE
PRODUCTS, INC.,

                               Defendants.




       Plaintiff wanted a jury to determine by clear and convincing evidence that Trevor

Ashline, an acknowledged expert on seat belts and other automotive restraints, did not realize

that seat belt displacement during a crash should be avoided. On its face, this seems implausible.

When considered in light of the actual evidence, however, Plaintiff’s case was demonstrated to

be meritless.

       As will be described more fully below, Defendants’ counsel demanded multiple times

between filing and judgment that Plaintiff drop the case. Plaintiff doggedly refused. In the end,

the Court granted summary judgment in favor of the Defendants for essentially the same reasons

cited by Defendants in their various demands to the Plaintiff. Therefore, pursuant to 35 U.S.C. §

285 and for the reasons stated below, Simpson seeks recovery of reasonable attorneys’ fees of




                                                 1

    Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 1 of 12
$292,340.00, an amount comprised by 798.5 hours billed by Nelson Mullins Riley &

Scarborough LLP.1

I.       STATEMENT OF FACTS

         A.      The Court’s Summary Judgment Order

         On February 5, 2021, the Court granted Defendants’ Motion for Summary Judgment

regarding all of Plaintiff’s claims. The Court determined:

        “Wagner’s alleged contribution to the ‘074 Patent of the need to have the shoulder

         portions located only ‘on top of the shoulder’ -- as she has defined her inventive ‘insight’

         -- is simply not found in the claims of the patent, which means she cannot be found to be

         a co-inventor in this action.” Doc. 100, page 12.

        “Beyond the absence of Wagner’s claimed inventive contribution from the patent claims

         (which is alone a proper ground for summary judgment), Wagner has failed to present

         evidence that sufficiently corroborates her own testimony that Ashline used her ‘insight’

         in his invention that became the ‘074 Patent.” Id.

        “ . . , Wagner’s alleged corroboration does not address Defendants’ undisputed evidence

         that -- well before he met Wagner -- Ashline produced early prototypes of the ‘074 Patent

         invention with shoulder portions positioned on the shoulders.” Id. at page 14.

        The prior HANS device, as acknowledged by Plaintiff’s counsel, had “shoulder portions”

         on top of the shoulders and this was known to Mr. Ashline “prior to meeting Wagner.”

         Id. at page 14 n. 6.

1
 Simpson paid all of the defense costs in this case. The present motion is made with some
reluctance because Simpson has no interest in “punishing” an individual plaintiff such as Ms.
Wagner. But, much of the expense incurred by the defense could have been avoided if Plaintiff
had not pressed unreasonable and objectively baseless positions. In addition, Plaintiff testified
that she was paying her own lawyers in this case. Wagner Dep., page 97, lines 18-20 (Doc. No.
56). Therefore, Simpson believes that an award of its fees is appropriate.
                                                  2

     Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 2 of 12
       The various state law claims “all rest on Plaintiff’s foundational claim that she is a co-

        inventor of the invention reflected in the ‘074 Patent. Because the Court finds that

        Defendants are entitled to summary judgment on Plaintiff’s claim of co-inventorship they

        are similarly entitled to summary judgment on her dependent state law claims.” Id. at

        pages 14-15.

       “Moreover, Plaintiff’s North Carolina state law claims are barred by the statute of

        limitations.” Id. at page 15.

        B.     Defendants’ Attempts to Have Plaintiff Drop the Case

        Defendants’ counsel repeatedly attempted to get Plaintiff to drop her case for essentially

the same reasons on which the Court ultimately granted summary judgment. For example:

       An email from Defendants’ counsel dated September 19, 2018 (Exhibit A) explained that

        the “shoulder portions” feature was present in the HANS device, as well as Mr. Ashline’s

        previous U.S. Pat. No. 6,931,669.

       The undersigned became aware of the August 12, 2010 letter from Plaintiff’s lawyer

        Nicholas Tuccillo to Gregory Everman (Doc. 51-5) on May 29, 2020 as a result of efforts

        to respond to Plaintiff’s discovery requests.2 Specifically, in responding to Plaintiff’s

        discovery requests, Mr. Everman was asked to search his files for relevant documents. He

        found the letter and sent it to the undersigned on that date. As the Court is aware, that

        letter revealed clearly that Plaintiff was aware of the ‘532 Application (i.e., the

        application that became the ‘074 Patent) while it was pending. On June 3, 2020,

        Defendants’ counsel again requested that the case be dismissed (Exhibit B). In response,


2
 This letter was obviously highly relevant to the statute of limitations defense of the state law
claims. Because it failed to mention any claim of alleged co-inventorship, it was also relevant to
Plaintiff’s allegation first made years later that she was a co-inventor of the ‘074 Patent.
                                                  3

    Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 3 of 12
    Plaintiff’s counsel stated, “We see no basis for your demand.” See email of June 4, 2020

    from Kevin Grogan to Craig Killen (Exhibit C, page 10).

   Defendants’ counsel had not been able to locate the Tuccillo letter in Plaintiff’s

    production of documents and therefore asked if it had been produced. The response was

    “there is no need or obligation under the federal [sic] to produce a document already in

    the possession of the party making the request.” Exhibit C, page 9. Of course, until the

    letter was found by Mr. Everman and sent by Defendants’ counsel to Plaintiff’s counsel,

    Plaintiff had no way of knowing for sure whether either Defendant had any recollection

    of the letter or still had a copy.

   On June 15, 2020, Defendants’ counsel sent Plaintiff’s counsel a photograph of a

    November 20, 2002 prototype head and neck restraint developed by Mr. Ashline that had

    shoulder portions as claimed in the ‘074 Patent. See Exhibit C, page 7. Rather than

    addressing the significance of the prototype as a factual matter, Plaintiff’s counsel

    responded largely with argument. See Emails between counsel dated June 30, 2020 and

    July 2, 2020 (Exhibit C).

   Finally, upon review of the Federal Circuit’s recent slip opinion of James v. J2 Cloud

    Services, LLC et al., No. 2019-2016 (July 28, 2020), Defendants’ counsel again noted

    that the state law claims were clearly barred by the statute of limitations and requested

    dismissal of the case. Plaintiff again refused, stating that the James case, which is

    discussed on page 17 of the Court’s Order granting summary judgment, “does not impact

    the plaintiff’s case.” Email dated July 31, 2020 (Exhibit D).




                                              4

Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 4 of 12
II.     ARGUMENT

        A.     Recovery of Reasonable Attorneys’ Fees Generally

        35 U.S.C. § 285 of the Patent Act provides that “the court in exceptional cases may

award reasonable attorney fees to the prevailing party.” The Supreme Court has defined

“exceptional” as “simply one that stands out from others with respect to the substantive strength

of a party's litigating position (considering both the governing law and the facts of the case) or

the unreasonable manner in which the case was litigated.” Octane Fitness, LLC v. ICON Health

& Fitness, Inc., 572 U.S. 545, 554 (2014). Whether a case is exceptional is determined on a case-

by-case basis by the district court that has discretion to make this decision considering the

totality of the circumstances. Id.

        When considering if a case is “exceptional” courts consider factors such as

“frivolousness, motivation, objective unreasonableness of a case’s factual or legal components,

and the need in particular circumstances to advance considerations of compensation and

deterrence.” Univ. of Utah v. Max-Planck-Gesellschaft zur Foerderung der Wissenschaften e.V.,

851 F.3d 1317, 1322 (Fed. Cir. 2017) (citing Octane Fitness, LLC, 572 U.S. at 554 n. 6 (2014).

Other factors include untenable positions, continued prosecution of a case in the face of

testimony that lacked credibility and veracity, and vexatious conduct. Falana v. Kent State Univ.,

No. 5:08 CV 720, 2010 WL 5178838, at *16 (N.D. Ohio Dec. 15, 2010), aff'd in part, 669 F.3d

1349 (Fed. Cir. 2012). A case presenting “subjective bad faith or exceptionally meritless claims

may sufficiently set itself apart from mine-run cases to warrant a fee award.” Octane Fitness,

LLC, 572 U.S. at 555.

        Prevailing on Summary Judgment is a factor that supports an award of attorneys’ fees.

See, e.g., MarcTec, LLC v. Johnson & Johnson, 664 F.3d 907, 918 (Fed. Cir. 2012) (awarding



                                                 5

      Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 5 of 12
attorneys’ fees after the moving party prevailed on summary judgment holding the plaintiff “(1)

acted in bad faith in filing a baseless infringement action and continuing to pursue it despite no

evidence of infringement; and (2) engaged in vexatious and unjustified litigation conduct that

unnecessarily prolonged the proceedings and forced [defendant] to incur substantial expenses.”).

       B.      This is an Exceptional Case

       This case stands apart from the crowd. The Court noted in denying Defendants’ early

motion to dismiss that Plaintiff would have a “heavy burden” in order to avoid summary

judgment in the future. Doc. No. 34 at 5 n. 2. In the end, Plaintiff was unable to meet that burden

in any respect. On the claim of co-inventorship, the Court determined that the patent itself did

not reflect Plaintiff’s alleged contribution. Even if it did, the Court determined that Plaintiff was

unable to corroborate sufficiently her alleged contribution. The state law claims were admittedly

not viable without a finding of co-inventorship, so they failed as well. In addition, the state law

claims, which were brought nearly eight years after Plaintiff was aware of the ‘532 patent

application, were all barred by the statute of limitations.

        Defendants’ efforts to have Plaintiff walk away from this case before much of the money

was spent are also significant. These were not merely hollow demands to drop the case, they

were coupled with detailed explanations of the facts and evidence that showed Plaintiff’s case

was not viable. See Exhibits A-D. These facts and evidence were essentially the same as those

ultimately cited in Defendants’ Motion for Summary Judgment and subsequently relied upon by

the Court in granting that Motion.

       Moreover, Plaintiff’s failure to produce the August 2010 letter from Mr. Tuccillo is also

questionable. Plaintiff’s excuse was she had no obligation to produce a document already in

Defendants’ possession. But, Plaintiff did not know that at the time she withheld the document



                                                  6

    Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 6 of 12
from production. It is fortuitous for the defense that Mr. Everman found it, but considering the

long delay in filing suit there was no way for Plaintiff to know that it would be found. In any

event, belief that a document is already in the opponent’s possession does not relieve a party of

its discovery obligations. See Stout v. Wolff Shoe Co., No. 3:04 CV 23231 JFA, 2007 WL

1034998, at *2 (D.S.C. Mar. 31, 2007) (“Furthermore, the fact that the information sought might

already be in the possession of the requesting party or obtainable from another source is not a bar

to discovery of relevant information.”); Walt Disney Co. v. DeFabiis, 168 F.R.D. 281, 284 (C.D.

Cal. 1996) (“[Defendant] is required to produce documents he has in his possession, custody or

control, regardless of whether he believes plaintiff already has those documents.”).

       In addition, Plaintiff never articulated a substantial basis of asserting the fraud claims

against Simpson based on any actual conduct by Simpson. The arguments against Simpson relied

on in opposing summary judgment was simply that Simpson was vicariously liable because it

hired Ashline after his interactions with Ms. Wagner and that Ashline and Simpson shared an

attorney (Gregory Everman).

        Simpson respectfully submits that this case is an “exceptional case” under the applicable

standards and that an award of fees is appropriate.

       C.      Defendants’ Attorneys’ Fees are Reasonable

       The attorney fees incurred in connection with the defense of the claims are reasonable

considering the skills of the lawyers, the nature of Plaintiff’s claims, and the ultimate outcome.

The determination of reasonable attorneys’ fees is “‘a matter that is committed to the sound

discretion’ of a district court judge.” Lumen View Tech. LLC v. Findthebest.com, Inc., 811 F.3d

479, 483 (Fed. Cir. 2016) (citing Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 558 (2010)).




                                                 7

    Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 7 of 12
District courts usually apply the lodestar method “which provides a presumptively reasonable fee

amount.” Lumen View Technology LLC, 811 F.3d. at 483.

        Attorneys’ fees are calculated under the lodestar method by “‘multiplying the number of

hours reasonably expended on the litigation times a reasonable hourly rate.’” Large Audience

Display Sys., LLC v. Tennman Prods., LLC, 660 F. App'x 966, 972 (Fed. Cir. 2016) (citing Blum

v. Stenson, 465 U.S. 886, 888 (1984)). In determining reasonable fees, the court is required to

consider “all the relevant circumstances in a particular case.” Junker v. Eddings, 396 F.3d 1359,

1365 (Fed. Cir. 2005). Examples of factors considered include the prevailing market rate and the

“attorneys’ comparable skill, experience, and reputation.” Large Audience Display Systems, 660

F. App'x at 972 (citing Blum, 465 U.S. at 888). “The Supreme Court has indulged a ‘strong

presumption’ that the lodestar number represents a reasonable attorney’s fee.” McAfee v. Boczar,

738 F.3d 81, 88–89 (4th Cir. 2013).

       Exhibit E sets forth the reasonable fees incurred in this matter. In carefully reviewing

counsel’s billing records, Defendants’ counsel has removed and/or reduced any time entries as

appropriate for this motion. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“The applicant

should exercise ‘billing judgment’ with respect to hours worked.”).

       Factors supporting the reasonableness of the requested fees are discussed below.

               1.     The Results Obtained

       In this case, the Defendants obtained Summary Judgment on all of Plaintiff’s claims for

multiple alternative reasons. This factor weighs heavily in favor of a finding that $292,340.00 in

fees requested by Simpson (which, as noted above, paid all the defense costs) is reasonable.




                                                8

    Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 8 of 12
               2.      The Novelty and Difficulty of the Case

       Even in the world of patent litigation, co-inventorship cases are rare. Such cases therefore

raise unusual questions that counsel must address. This case was pending over two years and

proceeded through the extended period of discovery.

               3.      The Skill Required to Properly Perform the Legal Services Rendered

       Successful litigation on behalf of Defendants required experience and familiarity with the

Patent Statute and its applicable case law, as well as North Carolina law. Familiarity with the

engineering and science of vehicle safety restraints was also required. Exhibit E details the

experience of Defendants’ counsel.

               4.      The Customary Fee for Like Work

       The hourly rates set forth in Exhibit E are the ordinary and customary rates that Nelson

Mullins charges Simpson in its patent litigation matters. By selecting Nelson Mullins as counsel

in this matter and paying Nelson Mullins’ invoices, Simpson has determined the Nelson Mullins’

fees are reasonable. See, e.g., Cargill, Inc. v. WDS, Inc., No. 1:16-cv-00848, 2018 WL 1525352,

at *18 (W.D.N.C. Mar. 28, 2018) (“Counsel’s fees were agreed to, billed, and paid by [the

party].”); Imgarten v. Bellboy Corp., 383 F. Supp. 2d 825, 836 (D. Md. 2005) (“Imgarten paid

his legal fees and expenses as they accrued. His attorneys’ bills are not, therefore, abstract

invoices that have piled up, unpaid, year after year. The invoices submitted by Imgartens’

attorneys represent marketplace billing decisions, and Imgarten, by paying them, has attested to

their reasonableness.”).

       The rates charged by Defendants’ counsel were well within, if not below, the range

typically charged for complex litigation in North Carolina. See, e.g., LendingTree, LLC v. Zillow,

Inc., No. 310CV00439FDWDCK, 2014 WL 12738633, at *5 (W.D.N.C. Dec. 8, 2014)



                                                  9

    Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 9 of 12
(approving fees based on requested hourly rates from 2014 which were “not substantially higher”

than $750/hour); Legacy Data Access, LLC v. MediQuant, Inc., No. 315CV00584FDWDSC,

2017 WL 6001637, at *20 (W.D.N.C. Dec. 4, 2017) (approving fees billed at rate of

$445/hour).Attached at Exhibit F is a declaration from Lance Lawson, a Charlotte lawyer

familiar with the skill of Defendants’ counsel and more generally with the fees charged for

intellectual property litigation in Charlotte. See McAfee, 738 F.3d at 91 (“The evidence we have

deemed competent to show prevailing market rates includes ‘affidavits of other local lawyers

who are familiar both with the skills of the fee applicants and more generally with the type of

work in the relevant community.’”) (citing Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235,

245 (4th Cir. 2009).). This declaration indicates that the rates charged by Nelson Mullins in this

case are reasonable.

       The amount sought is consistent with patent-related cases of similar scope and

complexity. For example, the 2019 Report of the Economic Survey published by the American

Intellectual Property Association (“AIPLA”) indicates that the mean cost of patent infringement

litigation in the “Metro Southeast” geographic location, with less than one million dollars at risk

is $367,000 through the phase of “discovery, motions and claim construction.” Exhibit E, ¶ 10

(citing Page I-141). In cases with one to ten million dollars at risk, the mean cost rises to

$690,000 through the same phase. Id. (citing Page I-142). When these cases are handled by firms

such as Nelson Mullins having 60 or more attorneys, the mean litigation cost is $423,000 for

cases with less than one million dollars at risk (page I-147) and $1,329,000 for cases with one to

ten million dollars at risk (page I-148), also through “discovery, motions and claim

construction.” Id. While patent infringement litigation and inventorship litigation are, of course,

not exactly the same, they are comparable and involve many of the same issues.



                                                 10

   Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 10 of 12
III.   CONCLUSION

       For the above reasons, Simpson respectfully requests the Court to find that this is an

exceptional case under the Patent Act and award its reasonable attorneys’ fees totaling

$292,340.00.



Dated: February 24, 2021
                                             Respectfully submitted,


                                             By:/s/Craig N. Killen
                                                Craig N. Killen
                                                N.C. State Bar No. 43980
                                                Email: craig.killen@nelsonmullins.com
                                                Lauren G. Hunstad
                                                N.C. State Bar No. 52210
                                                Email: lauren.hunstad@nelsonmullins.com
                                                Nelson Mullins Riley & Scarborough LLP
                                                301 South College Street, 23rd Floor
                                                Charlotte, North Carolina 28202
                                                Telephone: (704) 417-3127
                                                Facsimile: (803) 255-9831

                                                 Attorneys for Defendants




                                               11

   Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 11 of 12
                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2021, I electronically transmitted the attached

document to the Clerk’s office using the CM/ECF System for filing and transmittal of a Notice of

Electronic Filing has been sent to all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system


       This, the 24th day of February, 2021.

                                               NELSON MULLINS RILEY &
                                               SCARBOROUGH LLP

                                               By:/s/Craig N. Killen
                                                  Craig N. Killen

                                                  Attorney for Defendants




                                                 12

   Case 5:18-cv-00123-KDB-DCK Document 108-1 Filed 02/24/21 Page 12 of 12
